Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,090,072 (Elliott hereinafter) in view of US Patent No. 7,784,635 (Luburic hereinafter) and US Patent No. 2,782,909 (McNamara hereinafter).
In re claim 1, with reference to Figs. 2A-2C, Elliott discloses: A covered marinade container apparatus (200) comprising: a container body (230), the container body defining a container inside and having an open top side (See Fig. 2B), the container body having a lip extending from an outer perimeter of the open top side; a lid (220) coupled to the container body, the lid having a rim extending down from an outer perimeter of a lid underside (see Fig. 2B below), the rim being selectively engageable with the lip of the container body to seal and alternatively unseal the container inside, the lid comprising a front flap and a back flap, the front flap and the back flap being coupled along a diameter of a lid top side, the front flap having a brush aperture (235 on front flap below) extending from the lid top side through the lid underside; and a brush, the brush comprising a brush handle and a plurality of bristles, the brush being slidably engageable within the aperture (column 5, lines 21-29).

[AltContent: textbox (Front Flap)][AltContent: arrow][AltContent: textbox (Back Flap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rim)][AltContent: textbox (Lip)][AltContent: arrow]
    PNG
    media_image1.png
    790
    617
    media_image1.png
    Greyscale


Elliott fails to disclose wherein the front flap and the back flap are coupled to a hinge, the front flap being independently disengageable from the lip while maintaining the back flap engaged with the lip.
However, with reference to Fig. 16, Luburic discloses a paint container with a hinged lid, wherein the lid has front (20) and back (25) lid flaps attached via a hinge, thereby the front flap being independently disengageable from a container lip while the back flap is engaged with the lip.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lid of Elliott to have included a hinge as taught by Luburic such that the front and back flaps could open independently in order to provide greater access to the chambers selectively (such as to completely empty or fill a chamber without disturbing the other chamber).
Elliott in view of Luburic fail to disclose a sleeve coupled to the lid, the sleeve being coupled within the brush aperture.
However, with reference to Figs. 1 and 2, McNamara discloses a paint brush storage device (title) wherein a retaining sleeve (33) is coupled to a lid at a brush aperture (31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lid of Elliott in view of Luburic as further taught by McNamara to have included sleeves at the brush apertures for the purposes of ensuring air and liquid tight seals around various handle shapes of paint brushes to prevent premature drying or contamination of the paint (McNamara, column 3, lines 50-56).
Elliot in view of Luburic fails to disclose wherein disengaging the front flap provides access to an entirety of the container inside.
However, Elliot teaches many variations of numbers of compartments such as two, three, and four, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the container of Elliot such that there is only one internal compartment in instances where no more than one product is being housed, since it has been held that omission of an element (the divider) and its function (separating two or more products) in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. MPEP 2144.04, II. Please note that in the instant application, page 4, lines 9-20, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention except a container handle coupled to the container body, the container handle being coupled to a sidewall of the container body.
However, Luburic discloses forming a portion of the container body with a handle (45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body of Elliott in view of Luburic and McNamara as further taught by Luburic to have included a handle for the purposes of facilitating carrying, pouring or otherwise manipulating the container assembly (Luburic column 6, lines 36-57).
In re claim 3, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein the sleeve having a sleeve flange coupled adjacent the lid top side, the sleeve extending past the lid underside (See McNamara Fig. 2 detail below).

[AltContent: textbox (Sleeve Flange)][AltContent: arrow]
    PNG
    media_image2.png
    419
    449
    media_image2.png
    Greyscale

In re claim 4, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention except wherein the brush aperture being capsule-shaped and oriented perpendicular to the hinge.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have shaped the aperture to match the shape of the brush handle/and or sleeve, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, page 4, lines 20-21, applicant has not disclosed any criticality for the claimed limitations.
In re claim 5, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein the handle having a tapered top end (Elliot, see fig. 3c) but not specifically a flared bristle end.
However, McNamara discloses a brush with a tapered top end (handle tapers to extend through sleeve 33), and a flared bristle end (see Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have shaped the brush as a typical brush, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, page 4, lines 25-26, applicant has not disclosed any criticality for the claimed limitations.
In re claim 6, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose: A covered marinade container apparatus comprising: a container body, the container body defining a container inside and having an open top side, the container body having a lip extending from an outer perimeter of the open top side; a container handle coupled to the container body (as in re claim 2 above), the container handle being coupled to a sidewall of the container body; a lid coupled to the container body, the lid having a rim extending down from an outer perimeter of a lid underside, the rim being selectively engageable with the lip of the container body to seal and alternatively unseal the container inside, the lid comprising a front flap and a back flap, the front flap and the back flap being coupled to a hinge extending along a diameter of a lid top side, the front flap being independently disengageable from the lip while maintaining the back flap engaged with the lip such that disengaging the front flap provides access to an entirety of the container inside (As in re claim 1 above), the front flap having a brush aperture extending from the lid top side through the lid underside (as in re claim 4 above), the brush aperture being capsule-shaped and oriented perpendicular to the hinge; a sleeve coupled to the lid, the sleeve being coupled within the brush aperture, the sleeve having a sleeve flange coupled adjacent the lid top side, the sleeve extending past the lid underside (as in re claim 3 above); and a brush, the brush comprising a brush handle and a plurality of bristles, the brush being slidably engageable within the sleeve, the brush handle having a tapered top end and a flared bristle end (as in re claim 5 above).
In re claim 7, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose A covered marinade container apparatus comprising: a container body, the container body defining a container inside and having an open top side, the container body having a lip extending from an outer perimeter of the open top side; at least one divider wall (Elliott 255) coupled to the container body, the divider wall the container inside into at least two even compartments (245); a lid coupled to the container body, the lid having a rim extending down from an outer perimeter of a lid underside, the rim being selectively engageable with the lip of the container body to seal and alternatively unseal the container inside, the lid comprising at least two flaps (as in re claim 1 above), the flaps being coupled to a hinge extending along a lid top side and corresponding to the divider walls, each flap being independently disengageable from the lip while maintaining the other flaps engaged with the lip such that disengaging each flap provides access to an entirety of a respective one of the two event [even] compartments (see Fig. 2b), each flap having a brush aperture extending from the lid top side through the lid underside; a plurality of sleeves coupled to the lid, the sleeves being coupled within the brush aperture of each flap; and a plurality of brushes, each brush comprising a brush handle and a plurality of bristles, the brushes being slidably engageable within the sleeves (as in re claims 1-5 above).
In re claim 8, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein a container handle coupled to the container body, the container handle being coupled to a sidewall of the container body (as in re claim 2 above).
In re claim 9, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein each sleeve having a sleeve flange coupled adjacent the lid top side, each sleeve extending past the lid underside (as in re claim 3 above).
In re claim 10, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein the brush aperture of each flap being capsule-shaped (as in re claim 4 above).
In re claim 11, with reference to the Figs. noted above, Elliott in view of Luburic and McNamara disclose the claimed invention including wherein the brush handle of each brush having a tapered top end and a flared bristle end (as in re claim 5 above).

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the Remarks that the teaching of Luburic lacks apertures through the flaps or through a front flap as required by the claims.  However, in re claim 1, the aperture(s) are taught by Elliot, while Luburic is used to teach the hinged portions of the lid.
No other references are separately argued.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733